                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


CARRIE WATERS,

                           Plaintiff,

v.                                              Case No. 19-2525-KHV-GEB

FUJI HEAVY INDUSTRIES LTD., and
SUBARU OF AMERICA, INC.,

                           Defendants.


                                         ORDER

      This matter is before the Court on Defendants’ Motion for the Entry of a Protective

Order pursuant to Fed. R. Civ. P. 26 (c). (ECF No. 23.) The Court has considered the

parties’ respective positions and oral arguments during the March 4, 2020 conference,

Defendants’ motion, and Plaintiff’s timely response (ECF No. 26), and is now prepared to

rule. For reasons set forth below, the Court GRANTS Defendants’ Motion for Entry of

Protective Order.

I.    Background1

      The parties agree a protective order is needed in this case, and they have worked

together in an attempt to agree on a single document governing the protection of the




1
  Unless otherwise noted, the information recited in this section is taken from Plaintiff’s
Complaint, ECF No. 1; and Defendants’ Answers, ECF Nos. 4, 11. This background information
should not be construed as judicial findings or factual determinations.
documents to be exchanged in this case. A brief description of this case would be helpful

in putting the issues into context.

       This is a product liability case arising out of a single-car accident. On January 8,

2018, as Plaintiff was driving to work during the early morning hours, she lost control of

her Subaru Impreza, a vehicle marketed and distributed by Subaru of America, Inc., and

designed, developed, tested, and manufactured by Defendants Fuji Heavy Industries, LTD

(both Defendants will be referred to as the “Subaru Defendants”).2 Plaintiff alleges as a

direct and proximate result of the negligent acts of the Subaru Defendants, she suffered

serious personal injuries including severe traumatic brain injury. The Subaru Defendants

deny liability for Plaintiff’s injuries.

       Following the filing of the initial pleadings in this case, on March 4, 2020, the Court

convened a scheduling conference with the parties. During the scheduling conference, the

parties advised the Court of a dispute regarding the propriety of including sharing

provisions in the protective order.

II.    Stipulated Protective Order Disputes

       Although the parties agreed on most of the provisions of their jointly-proposed

Protective Order, they disagreed on the following paragraphs:

       Plaintiff’s proposal:3

               13.   At the completion of this litigation, all documents and copies
               of documents which have been designated as confidential may, at the


2
  Def. Fuji Heavy Industries LTD’s Answer, ECF No. 11 (alleges its name is properly known as
Subaru Corporation).
3
  Defs.’ Motion, ECF No. 23, Ex. 2 at ¶¶ 13-14.
                                              2
                 option of the requesting party, be kept or returned to the producing
                 party. If kept, then this Order shall remain in force.

                 14.    All documents and copies of documents designated as
                 Confidential may be shared with other counsel limited to cases in
                 which they represent a party filed in a lawsuit alleged to have been
                 injured in a crash involving a seat and/or seat belt failure of a model
                 year 2000-2007 Subaru Impreza, Subaru Outback or Saab 9-2x. such
                 disclosure may be made only after the counsel receiving the materials
                 agrees in writing to be bound by the provisions of this Order.

         Defendants’ proposal:4

                 13.    All documents and copies of documents designated as
                 Confidential shall be returned to the producing party or producing
                 non-party at the conclusion of this case. This paragraph shall require
                 the return of the original materials produced, together with all
                 photocopies, duplicates, abstracts, or reproductions of such materials.

After review of the disagreements, the Court construes the dispute as containing two

primary issues.       Each disputed provision is addressed in turn.

         A.      Sharing Provision

         The primary dispute between the parties’ proposals is whether the protective order

shall contain a “sharing provision” which would allow Plaintiff to share documents

disclosed during litigation with litigants in other similar lawsuits.

                 1.      Arguments of the Parties

         Plaintiff primarily argues “[s]haring provisions reduce the volume of discovery

requests and allow parties to ensure that the production of documents is consistent and

complete.”5 During the March 4, 2020 scheduling conference, Plaintiff’s counsel admitted

he was unaware of any pending litigation meeting the requirements of the proposed sharing


4
    Defs.’ Motion, ECF No. 23, Ex. 1 at ¶ 13.
5
    Pl.’s Resp., ECF No. 26 at ¶ 7.
                                                3
provision. However, Plaintiff argues because the proposed sharing provision is limited to

sharing documents with counsel in pending lawsuits, the provision is narrow enough to

satisfy Defendants’ concerns.6 In addition, Plaintiff points out sharing provisions in

protective orders are not uncommon across the District of Kansas, citing two cases where

magistrate judges permitted sharing provisions in protective orders with limitations.7

       Defendants argue the District of Kansas has more consistently rejected the inclusion

of sharing provisions in protective orders.8 Defendants further reason preemptive sharing

provisions are discouraged for the following reasons: 1) it places unilateral decision

making with plaintiff’s counsel; 2) it eliminates the opportunity for defendants to weigh

in; 3) it removes control from the court; 4) the inclusion of sharing provisions in this case

greatly increases the risk that Defendants’ commercially sensitive information will be

obtained by competitors; 5) sharing discovery would not further the efficient resolution of

this case; and 6) sharing discovery would impose an additional burden of non-parties’

compliance with the protective order.9

              2.     Analysis

       As the parties are aware, Fed. R. Civ. P Rule 26(c) “confers broad discretion on the

trial court to decide when a protective order is appropriate and what degree of protection




6
  Id. at ¶ 14.
7
  Plaintiff cites Cox v. Ford Motor Company, No. 18-2289-JAR-KGG (D. Kan.) (Stip. Protective
Order ¶ 6.f, ECF No. 44, filed Oct. 26, 2018); and Cowan v. General Motors Corp., No. 06-1330-
MLB-DWB, 2007 WL 1796198, at *3-4 (D. Kan. June 19, 2007).
8
  Defs.’ Motion, ECF No. 23, Ex. 1 at ¶ 2.
9
  Id. at 2.
                                              4
is required.”10 In this instance, the Court in its discretion adopts the reasoning of the Subaru

Defendants.

       The most recent decision involving the resolution of disputes on sharing provisions

is Butler v. Daimler Trucks North America LLC,11 where Magistrate Judge James O’Hara

rejected identical arguments being made here by Plaintiff. In Butler, plaintiffs proposed a

sharing provision that would allow their “counsel to share confidential information with

lawyers involved in pending and contemplated lawsuits” against defendant involving

similar product-liability claims.12 Although the matter before this Court does not involve a

sharing provision that would permit sharing documents with lawyers in “contemplated

lawsuits,” it is clear judges in the District of Kansas do not look favorably on proposed

sharing provisions even when they limit the sharing of documents to collateral pending

litigation.

       In fact, judges in the District of Kansas have largely rejected the inclusion of sharing

provisions in protective orders. For example, in McKellips v. Kumho Tire Co., Inc., 13 the

plaintiff sought the inclusion of a sharing provision that was limited to other pending cases.

There, as in the matter before this Court, plaintiffs’ counsel could not point to any pending

case against defendants involving the same defect.14 Magistrate Judge Teresa James


10
   Hilton v. Sedgwick County, Kan., No. 15-2021-JAR, 2015 WL 3904362, at *1 (D. Kan. June 25,
2015) (internal quotations and citations omitted).
11
   Butler v. Daimler Trucks North America LLC, No. 19-2377-JAR-JPO, 2020 WL 128052, at *1
(D. Kan. Jan. 10, 2020).
12
   Id. at *1 (internal quotations omitted).
13
   McKellips v. Kumho Tire Co., Inc., No. 13-2393-JTM-TJJ, 2014 WL 3541726, at *1 (D. Kan.
July 17, 2014).
14
   Id. (proposed sharing provision allowed for disclosure to “[a]ny attorney representing a party in
a personal injury or wrongful death case” against the defendants).
                                                 5
referred to the proposed provision as a “‘preemptive’ sharing provision.”15 Judge James

reasoned as follows:

       It would essentially allow discovery of Defendants’ designated confidential
       information by as-yet unnamed plaintiffs or potential plaintiffs in collateral
       litigation without any court supervision and without any opportunity for
       Defendants to object to the disclosure. Plaintiffs’ proposed sharing provision
       would give Plaintiffs’ counsel the sole discretion to decide which attorneys
       met the criteria for disclosure of Defendants’ confidential information. It
       does not require any advance notice be given to Defendants of those being
       provided confidential information, or any opportunity for Defendants to
       object in advance of the disclosure.16

       Judge James was not persuaded by plaintiffs’ arguments that a sharing provision

was appropriate. She concluded if the plaintiffs became aware of similar product liability

cases against defendants, they could raise the sharing provision, and the court would

consider it on a case-by-case basis.17

       In her response, Plaintiff argued this Court should allow the sharing provision to be

included in the proposed protective order because Magistrate Judge Kenneth Gale entered

a protective order containing a sharing provision18 in a pending case, Cox v. Ford Motor

Company.19 But that case is distinguishable. Plaintiff cites the Cox protective order, titled

“Stipulated Protective Order,” not an opinion in which Judge Gale addressed a controversy

between the parties. And, neither party filed a motion to resolve disputes concerning the



15
   Id.
16
   Id.
17
   Id. at *2; see also Hilton v. Sedgwick County, Kan., Case No. 15-2021-JAR, 2015 WL 3904362
(D. Kan. June 25, 2015) (Magistrate Judge Karen Humphreys agreed with Judge James and granted
defendants’ motion for a protective order without a sharing provision).
18
   ECF No. 26 at ¶ 4 (citing Cox v. Ford Motor Company, Case No. 18-2289-JAR-KGG, Stipulated
Protective Order, ECF No. 44 (D. Kan. Oct. 26, 2018)).
19
   Cox v. Ford Motor Company, No. 18-2289-JAR-KGG (D. Kan. filed June 1, 2018).
                                             6
protective order. Thus, there is no indication there was a dispute before that court involving

the inclusion of the sharing provision.

        There is another important difference between the protective order in Cox and the

matter before this Court. The Cox protective order included a provision allowing defendant

or any producing party to designate documents as “Non-Sharing.” Such a provision

allowed the defendant some control over what documents the plaintiff could share with

litigants in similar pending cases. There is no similar “Non-Sharing” provision offered

here.

        In addition, Plaintiff cites for support Cowan v. General Motors Corp.,20 where

Magistrate Judge Donald Bostwick addressed the parties’ dispute over a sharing provision

in a protective order. Cowan v. General Motors Corp. is also distinguishable. In Cowan,

plaintiff’s proposed protective order allowed for “information deemed confidential [to] be

‘disclosed to any attorney representing plaintiffs and the experts and consultants retained

by plaintiffs or their attorneys’ if such other litigation involved a ‘substantially similar’

product and issue and if such attorney executed an affidavit ‘agreeing to be bound by the

terms’ of the Protective Order to be entered in [that] case.” 21 Judge Bostwick rejected

plaintiff’s proposal. The court noted it did not “see how the method for dissemination to

counsel in similar cases would assist Plaintiff in prosecuting” the case before it.22 Instead,

the court adopted the procedure requested by the defendant. Defendant was “not opposed


20
   Cowan v. General Motors Corp., No. 06-1330-MLB-DWB, 2007 WL 1796198 (D. Kan. June
19, 2007).
21
   Id. at *3 (quoting the plaintiff’s proposed protective order, ECF No. 16, Ex. B at 3).
22
   Id. at *4.
                                              7
to the distribution of its confidential information to other plaintiffs’ counsel handling

similar claims” but proposed having any attorney involved in other litigation to first contact

defendant’s counsel, “who could then determine if such other litigation involved a

‘substantially similar’ product and issues.”23 If defendant’s counsel made a positive

determination, then either defendant would provide the confidential documents or

defendant would authorize plaintiff’s counsel to provide the documents. The attorney in a

collateral lawsuit would have to sign an agreement to be bound by the parties’ protective

order.24 No such agreement exists here.

              3.     Conclusion on Sharing Provision

       The cases cited by Plaintiff are distinguishable. Plaintiff’s counsel, by his own

admission, is not aware of any similarly-situated pending litigation. Plaintiff’s proposed

sharing provision would apply to unknown potential litigants and would give her counsel

sole control over which attorneys meet the criteria for disclosure of Defendant’s

confidential information. The sharing provision suggested by Plaintiff takes control away

from Defendant and this Court. The Subaru Defendants’ rationale for rejecting the sharing

provisions is more in line with the reasoning of magistrate judges in the District of Kansas,

in cases such as Butler25 and McKellips,26 discussed above, and in Hilton v. Sedgwick




23
   Id. at *3.
24
   Id. at *3-4.
25
   Butler, 2020 WL 128052, at *1.
26
   McKellips, 2014 WL 3541726, at *1.
                                              8
County, Kansas.27 For these reasons, the Court GRANTS Defendants’ motion and

excludes Plaintiff’s proposed sharing provision28 from the protective order.

       B.     Document Retention

       Although not as thoroughly outlined, the parties also disagreed on the issue of

retention of documents at the conclusion of the litigation. In summary, Defendants want

the immediate return of confidential documents at the conclusion of litigation, and Plaintiff

wants to leave it in the hands of the requesting party to retain the documents indefinitely.29

       In their motion and memorandum, Defendants do not address the differences

between the parties’ confidential document retention provisions. This may be due to the

fact the Court’s form for protective orders contains a provision that calls for the return or

destruction of confidential documents within a number of days after litigation concludes.

In her response, Plaintiff questions whether any argument regarding the protective order’s

retention provision is necessary.30 Plaintiff then proceeds to point out the court in Butler v.

Daimler Trucks North America LLC approved a 10-year retention provision.31 When

reaching the 10-year retention provision, the Butler court considered the Kansas Rule of

Professional Conduct 1.15(a), which requires counsel to preserve records for “a period of

five years after termination of representation” and KBA Legal Ethics Opinion No. 15-01

which states in part, “a good rule of thumb for an initial retention period for most files is


27
   Hilton v. Sedgwick County, Kan., No. 15-2021-JAR, 2015 WL 3904362, at *1 (D. Kan. June 25,
2015)
28
   ECF No. 23, Ex. 2 at ¶ 14.
29
   ECF No. 23, Ex. 1 at ¶13; ECF No. 26 at ¶18.
30
   ECF No. 26 at ¶16.
31
   ECF No. 26 at ¶ 17 (citing Butler, 2020 WL 128052, at *4).
                                              9
ten years, since that span exceeds the statutes of limitations and repose applicable to most

professional liability claims.”

       After careful analysis, this Court finds Defendants’ proposed retention provision

more persuasive. The District of Kansas form for protective orders provides “all provisions

of [the protective order] will remain in effect and continue to be binding after conclusion

of the litigation.”32 As has been mentioned, the form goes on to allow litigants to agree on

the number of days after litigation ends for all confidential documents to be returned to the

producing party or destroyed.33 When creating this form, the judges of the United States

District Court for the District of Kansas were well aware of the Kansas Rule of Professional

Conduct 1.15(a) and KBA Legal Ethics Opinion No. 15-01. Furthermore, producing

parties, such as the Subaru Defendants, are aware of their ethical duties to retain documents

after the conclusion of litigation. For these reasons, the Court finds Defendants’ retention

provision the appropriate procedure. Plaintiff’s proposed retention provision shall be

excluded from the protective order.34

       C.      Conclusion

       For the reasons set forth above, IT IS THEREFORE ORDERED that the Subaru

Defendants’ Motion for the Entry of a Protective Order (ECF No. 23) is GRANTED.

Defendants shall submit to the undersigned at ksd_Birzer_chambers@ksd.uscourts.gov

their Stipulation for Protective Order, in Word format, by March 31, 2020.



32
   Court Form at ¶10(a), available at http://ksd.uscourts.gov/index.php/rules/.
33
   Id. at ¶10(b).
34
   ECF No. 23, Ex. 2 at ¶ 13.
                                                10
IT IS SO ORDERED.

Dated March 24, 2020, at Wichita, Kansas.



                                        s/ Gwynne E. Birzer
                                        GWYNNE E. BIRZER
                                        United States Magistrate Judge




                                   11
